Citation Nr: 1004550	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1967 
to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which increased the Veteran's rating for PTSD to 50 
percent disabling, effective September 20, 2005.  The RO in 
Newark, New Jersey, currently maintains jurisdiction of the 
Veteran's claim file.  

The Veteran testified at a Board hearing at the RO before 
the undersigned Veteran's Law Judge in January 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence 
that had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary, as the 
Veteran specifically waived RO jurisdiction of the newly 
submitted evidence.

The Veteran was originally granted service connection for 
PTSD in a March 2004 rating decision.  Although the Veteran 
filed a timely notice of disagreement (NOD) regarding his 
initial 30 percent evaluation, he did not file a substantive 
appeal to the Board following the issuance of a statement of 
the case (SOC) in December 2004.  The Veteran's current 
claim for an increased rating was received by the RO in 
September 2005.  See 38 C.F.R. §§ 20.202, 20.302.  Thus, the 
Veteran's current appeal does not come to the Board from the 
March 2004 rating decision, but rather from the August 2006 
rating decision.  

When this matter was before the Board in March 2009, the 
Board denied the claim of entitlement to a rating in excess 
of 50 percent for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in a July 29, 2009 Order, granted the 
parties' Joint Motion for remand, vacating the Board's March 
2009 decision and remanding the case for compliance with the 
terms of the Joint Motion.  


FINDING OF FACT

The Veteran's PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability 
and productivity; and a current GAF score of 40.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006 and post-adjudication notice by 
letter dated in February 2007.  While the latter notice was 
not provided prior to the initial adjudication, the 
appellant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in 
the adjudication process.  The claim was subsequently 
readjudicated in a September 2008 supplemental statement of 
the case (SSOC), following the provision of notice.  The 
Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded 
the Veteran medical examinations to assess the severity of 
his PTSD disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

In the July 2009 Joint Motion for remand, the parties agreed 
that, in its March 2009 decision, the Board did not provide 
an adequate statement of reasons or bases to explain why the 
Veteran's PTSD disability did not fit the criteria for a 
higher rating.  The Joint Motion also noted that the Board's 
analysis appears inconsistent with Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The Board will re-adjudicate the 
claim in compliance with the July 2009 Order and Joint 
Motion for remand.

The Veteran seeks an evaluation in excess of 50 percent for 
PTSD.  At his January 2009 hearing the Veteran testified 
that during the past 20 years he has had approximately 20 
jobs and that he does not talk to his wife and talks with 
his son once in a while.  He also has indicated that he 
spends 90 percent of his time at home.  A letter from the 
Veteran's employer, who notes that he is a property manager, 
indicates that the Veteran is his lead mechanic, and that 
the Veteran has mood swings, does not get along well with 
people, and has a very controlling personality.  It was also 
noted that following an outburst the Veteran takes off a day 
or two to decompress.

The RO originally granted service connection for a PTSD 
disability in March 2004, assigning a 30 percent rating with 
an effective date of December 11, 2003.  In the August 2006 
rating decision on appeal the Veteran was granted a 50 
percent evaluation for PTSD, effective September 20, 2005.  
The Veteran contends that his PTSD disability warrants a 
higher rating.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by 
the Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, 
or on appeal of a subsequent denial of an increased rating, 
it may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A private psychological opinion dated in August 2005 notes 
that the Veteran has worked very hard to overcome his PTSD 
symptomology, which is both significant and severe.  The 
psychologist noted that he feels a rating higher than 30 
percent is appropriate.  

A private psychological assessment dated in April 2006 notes 
that the Veteran clinically presented with intrusive 
thoughts and recollections, which trouble his sleep 
significantly and during waking hours.  The Veteran was laid 
off last year from a supervisory position due, he feels, in 
large part because of his history of difficulties with 
management.  His life is marked by significant avoidance 
behaviors, and staying away from war films and other 
veterans.  Emotional numbing is present in his social 
interactions and with family members.  He shows autonomic 
hyperactivity with chronic sleep disturbance, low 
frustration tolerance, exaggerated startle response, 
outbursts of anger and rage, and generally heightened 
tension level and hypervigilance.  The psychologist opined 
that the Veteran is experiencing a chronic and severe form 
of PTSD.  A diagnosis of PTSD was made and a GAF score of 47 
was assigned.

A VA examination was conducted in April 2006 and the 
examiner noted that he reviewed the Veteran's claim file.  
It was noted that the Veteran recently got another job.  The 
Veteran reported subjective symptoms of nightmares, 
flashbacks, hypervigilance, easy startle reflex, depression, 
irritability, anxiety, verbal abuse, and vague auditory 
hallucinations.  A mental status examination revealed that 
the Veteran was dressed casually, was cooperative, had a 
depressed mood and blunted affect, had no perceptual 
problems, had thought process and content and speech that 
were normal, had no suicidal or homicidal ideation, that he 
was oriented to person, place, and time, and that his 
insight, judgment, and impulse control were fair.  A 
diagnosis of PTSD was given and a GAF score of 40 was 
assigned.  The examiner noted that the Veteran has 
moderately severe symptoms and that he has problems working 
as well as in relationships.  
A private psychological assessment dated in February 2007 
notes that the Veteran is currently employed, though he has 
left or lost numerous jobs due to his abrasive style, short 
temper, and low frustration tolerance.  The Veteran 
clinically presented with intrusive thoughts and 
recollections both waking and sleeping, avoids anything that 
reminds or could potentially recall his military experience, 
and that his avoidance behavior isolates him.  His 
presentation is also marked with significant autonomic 
hyperactivity and a general level of stress.  His symptoms 
have caused him ongoing vocational difficulty, social 
isolation, and marital stress.  The psychologist opined that 
the Veteran has a chronic and severe form of PTSD and 
assigned the Veteran a GAF score of 49.

A June 2008 private psychological assessment indicates that 
the Veteran is currently employed, and clinically presented 
with intrusive thoughts and recollections during both waking 
and sleeping, avoids stimuli related to his wartime 
experiences and avoids interactions with other people, and 
manifests significant autonomic hyperactivity, to include, a 
heightened state of agitation and stress, short temper, 
outbursts of anger and rage, low frustration tolerance, and 
difficulty sleeping.  The psychologist opined that the 
Veteran has a chronic and severe form of PTSD and a GAF 
score of 41 was assigned.

A VA examination was conducted in August 2008 and the 
examiner noted that he reviewed the Veteran's claim file.  
When asked about his symptoms the Veteran reported that he 
has had problems with work, isolates from friends, and has 
difficulty getting out of the house.  He reports having a 
short temper and low tolerance.  A mental status examination 
revealed that the Veteran was dressed appropriately, made 
good eye contact, was guarded at times, had good tone and 
volume, appeared anxious at times, was oriented, had intact 
immediate and remote memory, but his recent memory was 
mildly impaired, had intact concentration, and had 
moderately impaired judgment and abstraction.  He denied 
suicidal and homicidal ideation.  He reported having 
delusions.  Diagnoses of PTSD, alcohol abuse secondary, and 
major depressive disorder with psychotic features were 
given, and a GAF score of 60 was assigned.  It was noted 
that the Veteran has difficulty with social network and 
primary supports and employment.  

A January 2009 private psychological assessment indicates 
that the Veteran is currently employed although his 
employment is quite problematic.  He clinically presented 
with intrusive thoughts and recollections during both waking 
and sleeping, avoids stimuli related to his wartime 
experiences and has created a lifestyle that is marked by 
avoidance behavior, and manifests significant symptoms of 
generalized heightened arousal, to include agitation, 
stress, short temper, outbursts of anger and rage, low 
frustration, and sleep difficulties.  The psychologist 
opined that the Veteran has a chronic and severe form of 
PTSD, and a GAF score of 40 was assigned.

On the whole the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene, which would be 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  See 38 C.F.R. § 
4.130, DC 9411.  There is evidence of record that indicates 
that the Veteran has difficulty in adapting to stressful 
circumstances at work, irritability, anger, sleeping 
problems, heightened arousal, hypervigilance, mildly 
impaired recent memory, moderately impaired judgment, and 
difficulty in establishing and maintaining effective social 
relationships.  Symptoms of the severity of chronic sleep 
impairment and mild memory loss are the type of symptoms 
listed as examples of a PTSD disability of such a severity 
as to warrant only a 30 percent rating.  Likewise, there is 
no evidence indicating that the Veteran has memory loss 
amounting to retention of only highly learned material or 
that he forgets to complete tasks, which is a symptom listed 
only for his current 50 percent rating and not an even 
higher 70 percent rating.  Difficulty in establishing and 
maintaining effective social relationships and impaired 
judgment, are symptoms of the severity prescribed for the 
Veteran's current 50 percent rating.  The evidence of record 
does not indicate that the Veteran is unable to establish or 
maintain effective relationships, which is a symptom of the 
severity noted for a 70 percent rating, as the evidence of 
record indicates that the Veteran has been married for many 
years and does have some social relationships.  Although 
there is competent evidence that Veteran has difficulty in 
adapting to stressful circumstances at work, and 
irritability, anger, heightened arousal, and hypervigilance, 
these symptoms alone do not warrant a 70 percent rating in 
the absence of other symptoms of the type or severity 
prescribed for a 70 percent rating, such as obsessional 
rituals, illogical speech, or spatial disorientation.  Nor 
does the evidence include any manifestations other than 
those listed in the DSM-IV criteria which would justify a 
rating higher than 50 percent.  

In addition, although the reported GAF scores of record vary 
from 40 to 60, GAF scores are only one factor to be 
considered in assigning a rating and when, as here, the GAF 
scores assigned are inconsistent with one another and 
inconsistent with the rating criteria, they cannot serve as 
the determinative basis for an assigned rating.  
Furthermore, although the lowest reported GAF score of 
record is 40, which is defined as denoting major impairment 
in several areas, this score alone would not entitle the 
Veteran to a 70 percent rating in the absence of 
corroborating symptoms which would be indicative of 
occupational and social impairment with deficiencies in most 
areas as contemplated by a 70 percent rating.  In fact, none 
of the medical evidence indicates occupational and social 
impairment with deficiencies in most areas, as contemplated 
by a 70 percent rating.

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

At no time since the pendency of the Veteran's claim has his 
PTSD disability met or nearly approximated the criteria for 
a higher rating, and staged ratings are not for application.  
See Hart, 21 Vet. App. 505.

The Veteran genuinely believes that the severity of his PTSD 
disability warrants a higher rating.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the extent of his PTSD disability, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA and 
private medical professionals of record which, while varying 
in the GAF scores assigned, agree on the manifestations of 
his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  
If the factors of step two are found to exist, the third 
step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id. 

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various 
mental health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when the Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, his 50 percent 
rating accurately reflects the level of severity of his 
disability.  The schedular criteria are not inadequate for 
rating this Veteran's PTSD disability.  As a result, 
regardless of whether the Veteran's PTSD disability 
interferes with his employment, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  

The preponderance of the evidence is against an evaluation 
in excess of 50 percent for PTSD; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


